15‐3342 
        Michael D. Harris, et al. v. AmTrust Fin. Servs., Inc., et al. 
         
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  
                                         SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
               At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 16th  day of May, two thousand and 
        sixteen. 
                                          
        PRESENT:  ROBERT D. SACK, 
                      RICHARD C. WESLEY, 
                      GERARD E. LYNCH, 
                                  Circuit Judges. 
        ______________________ 
         
        MICHAEL D. HARRIS, individually and  
        on behalf of all other persons similarly situated, 
        STUART SCHAPIRO, as co‐lead plaintiff,  
         
                                  Plaintiffs‐Appellants, 
         
        DAVID SEARS, individually and on behalf of  
        all other persons similarly situated, 
         
                                  Plaintiff. 
         
                      ‐v.‐                                  No. 15‐3342 
         
  AMTRUST FINANCIAL SERVICES, INC. 
  BARRY D. ZYSKIND, RONALD E. 
  PIPOLY, JR., 
   
                           Defendants‐Appellees.            
  ______________________  
   
  FOR PLAINTIFFS‐APPELLANTS:                  LAURENCE ROSEN, The Rosen Law 
                                              Firm, P.A., New York, NY (Jacob A. 
                                              Goldberg, Keith Lorenze, The Rosen 
                                              Law Firm, P.A., Jenkintown, PA, on 
                                              the brief). 
   
  FOR DEFENDANTS‐APPELLEES:                   Jessica P. Corley and Joseph G. Tully, 
                                              Alston & Bird LLP, New York, NY. 
         
        Appeal from the United States District Court for the Southern District of 
  New York (Caproni, J.). 
   
        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment of the District Court is 

AFFIRMED.  

       Plaintiffs‐Appellants (“Plaintiffs”) appeal from an order of the United 

States District Court for the Southern District of New York (Caproni, J.), dated 

September 29, 2015, granting the motion of Defendants‐Appellees 

(“Defendants”) to dismiss Plaintiffs’ second amended complaint (“SAC”) in its 

entirety.  The gravamen of the SAC is that Defendants used fraudulent 

accounting practices to manipulate the reported loss and loss adjustment 



                                          2
expense of the Company Defendant, AmTrust Financial Services, Inc. 

(“AmTrust”), for the years 2010 through 2012.1   

       To maintain a private securities action under § 10(b) of the Securities 

Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. § 78j(b), and Securities and 

Exchange Commission (“SEC”) Rule 10b‐5, “a plaintiff must prove (1) a material 

misrepresentation or omission by the defendant; (2) scienter; (3) a connection 

between the misrepresentation or omission and the purchase or sale of a security; 

(4) reliance upon the misrepresentation or omission; (5) economic loss; and (6) 

loss causation.”  Pac. Inv. Mgmt. Co. LLC v. Mayer Brown LLP, 603 F.3d 144, 151 

(2d Cir. 2010) (internal quotation marks omitted). 

       Securities fraud claims under § 10(b) of the Exchange Act and Rule 10b–5 

must satisfy two layers of heightened pleading requirements.  First, a complaint 

alleging securities fraud must satisfy Rule 9(b) of the Federal Rules of Civil 

Procedure.  ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 99 (2d Cir. 2007).  

Rule 9(b) requires that the complaint “(1) specify the statements that the plaintiff 

contends were fraudulent, (2) identify the speaker, (3) state where and when the 



1 We review de novo a district court’s decision to dismiss a complaint for failure to state a 
claim under Rule 12(b)(6).  ECA, Local 134 IBEW Joint Pension Tr. of Chi. v. JP Morgan 
Chase Co., 553 F.3d 187, 196 (2d Cir. 2009).  We assume the parties’ familiarity with the 
facts and record below, which we reference only as necessary to explain our decision. 


                                              3
statements were made, and (4) explain why the statements were fraudulent.”  Id.  

Second, private securities fraud class actions must satisfy the pleading 

requirements set forth in PSLRA, 15 U.S.C. § 78u‐4(b)(1).  ATSI Commc’ns, 493 

F.3d at 99.  The PSLRA “specifically requires a complaint to demonstrate that the 

defendant made ‘[m]isleading statements [or] omissions . . . of a material fact,’ 15 

U.S.C. § 78u‐4(b)(1), and acted with the ‘[r]equired state of mind’ (the ‘scienter 

requirement’), id. § 78u‐4(b)(2).”  Employees’ Ret. Sys. of Gov’t of the V.I. v. Blanford, 

794 F.3d 297, 305 (2d Cir. 2015). 

      The PSLRA further requires that a plaintiff “state with particularity facts 

giving rise to a strong inference that the defendant acted with the required state 

of mind.”  15 U.S.C. § 78u‐4(b)(2)(A).  This means that a plaintiff’s allegations 

“must give ‘rise to a strong inference’ of fraudulent intent.”  Kleinman v. Elan 

Corp., 706 F.3d 145, 152 (2d Cir. 2013) (quoting 15 U.S.C. § 78u‐4(b)(2)(A)).  The 

Supreme Court has instructed that, “[t]o qualify as ‘strong,’ . . . an inference of 

scienter must be more than merely plausible or reasonable—it must be cogent 

and at least as compelling as any opposing inference of nonfraudulent intent.”  

Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 314 (2007). 




                                            4
      Noting that “[i]t is well‐settled that GAAP provisions are subject to 

interpretation and ‘tolerate a range of reasonable treatments, leaving the choice 

among alternatives to management,’” Special App’x 18–19 (quoting Thor Power 

Tool Co. v. Comm’r of Internal Revenue, 439 U.S. 522, 544 (1979), the District Court 

found that Plaintiffs had “not alleged facts that support [their] conclusory 

allegation that AmTrust violated GAAP,”2 id. at 20.  The District Court found 

specifically that the SAC “alleged no facts indicating that AmTrust exercised its 

judgment in a way that violated GAAP beyond its disagreement with 

management’s choices among alternative estimates.”  Id. at 19.  It found further 

that “[n]ot only does the [SAC] fail to include factual support for its ipse dixit that 

loss and loss adjustment expenses were misclassified as other underwriting 

expenses, it provides no support for the notion that the way AmTrust classified 

its loss and loss adjustment expenses violated GAAP.”  Id. at 19–20 (internal 

quotation marks omitted). 

      On appeal, Plaintiffs argue that their falsity claim was sufficiently 

particular under Rule 9(b) because they “identifie[d] the misleading statements,” 

2 “GAAP” refers to generally accepted accounting principles, which are used to compile 
losses in AmTrust’s consolidated financial statements.  These are different from 
statutory accounting principles (“SAP”), which are used to report the aggregate losses 
of AmTrust’s domestic subsidiary to insurance regulators. See J.A. 25 ¶ 63; 36 ¶¶ 106–
07; 46 ¶ 138. 


                                           5
“identifie[d] the speakers who made the false and misleading statements,” 

“describe[d] . . . to the dollar . . . by how much the Company’s financial 

statements were false and misleading,” and “detail[ed] why the financial 

statements in question were false and misleading.”  Appellants’ Br. 22–24.  They 

argue that although “the sum of all of AmTrust’s subsidiaries’ [loss and loss 

adjustment expenses] from its insurance regulatory filings should not vary 

materially from the [loss and loss adjustment expense] the Company includes in 

the consolidated financial statements it files with the SEC,” in fact AmTrust’s 

financial statements filed with insurance regulators “show[ed] combined 

aggregate [loss and loss adjustment expense] that are materially greater than the 

combined aggregate losses AmTrust reported in its consolidated financial 

statements filed with the SEC.”  Appellants’ Br. 24.   

      Plaintiffs argue further that the District Court erred by relying on language 

in AmTrust’s 2012 Annual Report (Form 10‐K) “for the truth of the matter” that 

differences may exist between SAP and GAAP financial statements.  Appellants’ 

Br. 26–28.  Plaintiffs claim that “[o]n the face of the Company’s description about 

SAP and GAAP differences—one that the district court improperly adopted for 

the truth of the matter—it is more plausible than not that differences between 




                                          6
SAP and GAAP would relate to balance sheet items—assets and liabilities—and 

not to income statement components such as [loss and loss adjustment 

expenses].”  Appellants’ Br. 27.3   

       Plaintiffs’ assertion that the District Court erred by “accepting for the truth 

of the matter Defendants’ vague statement in AmTrust’s 2012 10‐K that SAP and 

GAAP financial statements may differ,” Appellants’ Br. 13, mischaracterizes the 

District Court’s holding.  Rather than crediting as true any of AmTrust’s 

disclosures regarding potential differences between SAP and GAAP accounting, 

the District Court concluded only that “an observed discrepancy” between the 

financial statements could not sustain the claims asserted, particularly without 

more specific factual allegations, especially when AmTrust disclosed that such a 



3 As legal support, Plaintiffs purport to rely on cases holding that complaints 
sufficiently pled falsity by showing “that the aggregate revenue or profit of an issuer’s 
individual subsidiaries’ financial statements filed with regulators materially differed 
from the consolidated revenues reported to the SEC.”  Appellants’ Br. 25.  They lean 
particularly heavily on Ho v. Duoyan Global Water, Inc., a case in which plaintiffs alleged 
that the consolidated financial statements filed by a company were materially 
misleading because those statements included segment reporting for a Chinese 
subsidiary that differed materially from financial statements that same subsidiary had 
filed with Chinese regulators.  887 F. Supp. 2d 547, 567 (S.D.N.Y. 2012).  
These cases are inapposite because, unlike this case, they all involve allegations that a 
single legal entity had reported materially different results in different jurisdictions.  In 
Ho, for example, the plaintiffs alleged that the company made “two markedly different 
representations of the financial position of [certain of its subsidiaries]” in two separate 
jurisdictions.  Id. 


                                              7
discrepancy was likely.  Special App’x 19.  In other words, rather than crediting 

AmTrust’s statements about the differences between SAP and GAAP accounting 

over Plaintiffs’ allegations on that subject, the District Court concluded only that 

Plaintiffs’ allegations were wholly conclusory and thus inadequate to plead 

falsity.  

       Because the SAC fails to adequately plead a material misrepresentation or 

omission by Defendants, Plaintiffs’ claims under § 20(a) of the Exchange Act, 15 

U.S.C. § 78t(a), and § 11 of the Securities Act of 1933 (the “Securities Act”), 15 

U.S.C. § 77k, were also properly dismissed by the District Court.  See In re Morgan 

Stanley Info. Fund Sec. Litig., 592 F.3d 347, 358–59 (2d Cir. 2010) (to state a claim 

under § 11 of the Securities Act, a plaintiff must allege, inter alia, that a 

registration statement “contained an untrue statement of a material fact or 

omitted to state a material fact required to be stated therein or necessary to make 

the statements therein not misleading” (quoting 15 U.S.C. § 77k(a))); ATSI 

Commc’ns, 493 F.3d at 108 (a claim under Exchange Act § 20(a) may properly be 

dismissed with prejudice when a complaint fails to plead a primary violation of 

the Act). 




                                            8
      We have considered all of Plaintiffs’ remaining arguments and find them 

to be without merit.  Accordingly, we AFFIRM the judgment of the District 

Court.   

 

                                    FOR THE COURT: 
                                    Catherine O’Hagan Wolfe, Clerk 
 
                                                         




                                        9